(Rev. CEP OS ESs opens LYS Chae Wy NESE HSM ALH ent 11 Filed 07/11/19 PagelD. 15. Page 1 of 1 age tort

UNITED STATES DISTRICT COURT

for the Southern District of California

 

United States of America ) Case No. 3:19-mj-02857-WVG
v. )
) ORDER AND CONDITIONS OF
Sanchez ) MATERIAL WITNESS PRETRIAL RELEASE:
) BAIL (18 U.S.C. §§ 3142(c), 3144)
Defendant

A hearing was held to determine pretrial conditions of release of Material Witness Anatolia Flores-Cervantes
pursuant to 18 U.S.C. §§ 3142, 3144, The Federal Judge determined an unconditional release pursuant to 18 U.S.C.
§3142(b) is not sufficient to assure the appearance of the material witness. Thus, conditions of pretrial release are
necessary pursuant to 18 U.S.C. §§3142(c), 3144. Geed cause appearing,

 

IT IS ORDERED that the material witness shall be released subject to the condition that the material

witness: (a) not commit a federal, state or local crime during the period of release, (b) make all court
appearances, (c) testify honestly and truthfully, and (d) comply with the conditions itemized below, as indicated
by (0, in accordance with 18 U.S.C. 3142(c)(2):

Bx]
=

XI
N

x
ee)

Ke
UA

x]
~

Dd
oo

U “ad
—_— SO
oO

Ol il.

C 12. other conditions: = : =

STANDARD CONDITIONS

. Restrict travel to: C1 San Diego County, F1 Southern District of California, 1 Central District of

California, State of California, LJ United States, X] Do not enter Mexico, [ Other:

. report for supervision to Pretrial Services Agency (PSA) as directed by the assigned PSO and pay for the

reasonable costs of supervision in an amount determined by PSA and approved by the Court;

. hot possess or use any narcotic drug or controlled substance, (defined in 21 U.S.C. §802), without a lawful

medical prescription;
not possess any firearm, dangerous weapon or destructive device during the pendency of the case;

. read, or have explained, and acknowledge understanding of the Advice of Penalties and Sanctions Form:

provide a current residence address and phone number prior to release and keep it current while case is
pending;

. satisfy any agency conditions required to legally remain in the United States during the pendency of the

criminal proceeding;

. surrender to the United States Marshal's Service or the Department of Homeland Security as directed by the

Court, Pretrial Services, the attorney or agent for the United States, or counsel for the material witness.

ADDITIONAL CONDITIONS A
execute a ] bond i ci DO CO — Q i
personal appearance bond in the amount of $ MEY secured by a + cash deposit.

. execute a personal appearance bond in the amount of $ secured by:

L] a trust deed to the United States on real estate approved by a Federal Judge;
[J the co-signatures of Financially responsible (related) adults;
L] Nebbia Hearing LJ] Exam of Sureties L) Other:
0 a cash deposit of $
provide the court with: 1 A cash bond and/or L] execute a bail bond by an approved solvent corporate
surety in the amount off$-— eer aie covets ALL conditions of release (not just appearance).

 

 

 

 

 

 

 

 

 

 

 

{ |) yee
|
|

JUL 11 2019 |

CLERK US DISTRIC! Satie ate rable William V. Gallo

CALIEO
SOUTHERN DIST RICT OFC" ebintitdd States Magistrate Judge

 

Dated: 7/11/2019

 

 
